Citation Nr: 1020624	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-29 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include posttraumatic stress disorder 
and a depressive disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from September 1964 to 
November 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
service connection for posttraumatic stress disorder (PTSD).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

The report of an October 2009 VA examination for compensation 
purposes states that the Veteran reported having sustained a 
forehead shell fragment wound during combat.  The Veteran's 
statement may be reasonably construed as an informal claim of 
entitlement to service connection for forehead shell fragment 
wound residuals.  That issue has not been adjudicated by the 
RO.  Therefore, the Board does not have jurisdiction over the 
issue.  It is therefore referred to the RO for appropriate 
action.  


REMAND

The Veteran asserts that he sustained chronic PTSD as the 
result of his combat experiences in the Republic of Vietnam.  
The RO has conceded that the Veteran was exposed to combat 
while in the Republic of Vietnam.  

In reviewing the claims file, the Board observes that the 
clinical record is in conflict as to the nature and etiology 
of the Veteran's chronic acquired psychiatric disorder.  An 
April 2007 psychological evaluation from R. J. O., Ph. D., 
conveys that the Veteran was diagnosed with PTSD secondary to 
his Vietnam War-related experiences.  The report of an 
October 2009 VA psychological examination for compensation 
purposes states that the Veteran was diagnosed a 
not otherwise specified depressive disorder.  The examiner 
commented that:
Patient does not meet criteria for PTSD 
today.  He reports some symptoms of PTSD 
but not enough to impair him or warrant 
diagnosis.  He suffers with mild 
depression.  I am unable to ascertain the 
cause of his depression.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Given the apparent conflict in the clinical 
record, the Board finds that a VA psychiatric examination for 
compensation purposes would be helpful to resolve the issues 
raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination for compensation purposes to 
accurately determine the nature and 
etiology of his chronic acquired 
psychiatric disability.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
If a diagnosis of PTSD is advanced, the 
examiner should identify the specific 
stressor or stressors supporting such a 
diagnosis.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
acquired psychiatric disorder had its 
onset during active service; is 
etiologically related to the Veteran's 
combat experiences in the Republic of 
Vietnam; or otherwise is related to 
active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  Then readjudicate the issue of 
service connection for an acquired 
psychiatric disorder to include PTSD and 
a depressive disorder with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(b) (West 2002).  If the 
benefit sought on appeal remains denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 

	(CONTINUED ON NEXT PAGE)



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

